MEMORANDUM OPINION

No. 04-04-00518-CR

Deborah Jean WHEELER,
Appellant

v.

The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 1998-CR-6204
Honorable Mark Luitjen, Judge Presiding
 
Opinion by:    Catherine Stone, Justice
 
Sitting:            Catherine Stone, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   February 2, 2005

AFFIRMED
            Deborah Wheeler pleaded guilty to driving while intoxicated and was placed on community
supervision for a term of ten years.  On June 24, 2004, the trial court revoked Wheeler’s community
supervision and sentenced Wheeler to two years imprisonment and fined her $1,000.  We affirm.
            Wheeler’s court-appointed appellate attorney filed a brief containing a professional
evaluation of the record and demonstrating that there are no arguable grounds to be advanced.
Counsel concludes that the appeal is without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967).  
            A copy of counsel’s brief was delivered to Wheeler, who was advised of her right to examine
the record and to file a pro se brief.  No pro se brief has been filed.  After reviewing the record, we
agree that the appeal is frivolous and without merit. The judgment of the trial court is therefore
affirmed.  Furthermore, we grant counsel’s motion to withdraw.  Nichols v. State, 954 S.W.2d 83,
86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex.
App.—San Antonio 1996, no pet.).
 
Catherine Stone, Justice

Do Not Publish